MORGAN, C. J. —
Plaintiff brought suit in replevin in the district court of the fifth judicial district against the defendant, as sheriff of the county of Bingham, for the recovery of certain horses and cattle, or for the sum of $1,150.95, and for $100 damages and costs. Judgment in favor of the plaintiff was rendered against the defendant for a return of the horses and cattle, and, if return thereof could not be had, for judgment in the sum of $1,135.25. Defendant moved for new trial, which motion was denied, and defendant appealed both from the judgment and from the order overruling the motion for a new trial; and the bond recites: “Now, therefore, in consideration of the premises and of such appeal.” Respondent moves to dismiss for want of bond. This bond is precisely similar to the one in the cases of Motherwell v. Taylor, 2 Idaho, 148, 9 Pac. 417; Sebree v. Smith, 2 Idaho, 357, 16 Pac. 477; Mathison v. Leland, 1 Idaho, 712—and on the authority of these eases this appeal is dismissed.
Huston and Sullivan, JJ., concur.